Citation Nr: 9922306	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated at 20 percent disabling.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for coronary 
artery disease with status post myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 to December 
1957 and from January 1958 to August 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased rating of 20 
percent for diabetes mellitus effective from June 7, 1996 and 
denied entitlement to service connection for a heart 
disability and a total rating for compensation based on 
individual unemployability.  He filed a notice of 
disagreement to the denial of service connection for heart 
disease in January 1997 and was furnished a statement of the 
case on that issue in January 1997.  He filed a substantive 
appeal to that issue in February 1997.

The veteran's notice of disagreement with regard to the issue 
of entitlement to an increased rating for diabetes mellitus, 
currently rated at 20 percent disabling, was received in 
February 1997.  Thereafter, the veteran testified before a 
hearing officer at the RO in July 1997.  In August 1997, the 
veteran was granted service connection for coronary artery 
disease status post myocardial infarction secondary to 
diabetes mellitus, rated as 30 percent disabling effective 
from June 7, 1996.  A statement of the case as to the issue 
of entitlement to an increased rating for diabetes mellitus 
was mailed to the veteran in December 1997.  The veteran's 
substantive appeal on that issue was received in January 
1998.  A supplemental statement of the case on that issue was 
mailed to the veteran in May 1998.

The veteran's notice of disagreement with the initial rating 
assigned following a grant of service connection for coronary 
artery disease was received in December 1997.  In a May 1998 
rating decision, the RO increased the rating from 30 percent 
to 60 percent, effective January 12, 1998.  In addition, the 
RO granted Dependents' educational assistance benefits, as 
well as entitlement to a total rating for compensation based 
on individual unemployability effective January 12, 1998.  In 
June 1998, the veteran was notified of the May 1998 rating 
decision and was informed of his procedural and appellate 
rights.  The veteran did not appeal the actions taken with 
regard to Dependents' educational assistance benefits and/or 
entitlement to individual unemployability.  

In May 1998, a statement of the case with regard to the 
veteran's rating for service-connected coronary artery 
disease was mailed to the veteran.  The veteran's substantive 
appeal in this regard was received in June 1998.


FINDING OF FACT

The medical evidence shows that the veteran's service-
connected diabetes mellitus disability is controlled with the 
use of Glucotrol and a restricted diet.; the veteran's 
diabetes is not shown to require insulin.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.119, Part 4, 
Diagnostic Code 7913 (1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to the issues of entitlement to an 
increased rating for diabetes mellitus is well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a plausible claim.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Historically, the Board notes that the veteran was originally 
granted service connection for diabetes mellitus in a July 
1975 rating action.  At that time, the veteran's diabetes 
mellitus was evaluated at 10 percent disabling.  The veteran 
subsequently submitted a claim for an increased rating which 
was received at the RO on June 7, 1996.  The Board notes that 
a change in the regulations governing diabetes mellitus 
occurred before the veteran's increased rating claim was 
filed.  Thus, the newly promulgated regulations are 
applicable in this case.  In a December 1996 rating decision, 
the RO granted an increased rating to 20 percent for the 
veteran's service-connected diabetes mellitus, based on the 
new rating criteria.  The veteran appealed the 20 percent 
rating and is seeking a higher rating.  

A review of the current medical evidence shows that the 
veteran received treatment at the U.S. Army Hospital in Fort 
Gordon, Georgia.  The 1996 records noted that the veteran had 
non-insulin dependent diabetes mellitus.  It was noted that 
he was taking Glucotrol.  In addition, the records shows that 
the veteran was treated at the James Willmot Clinic for his 
diabetes mellitus during the late 1990's.  Progress notes 
from August, September and October 1997 indicate that the 
veteran was instructed to take Glucotrol to control his 
diabetes mellitus.  The use of insulin was not indicated.  

In April 1998, the veteran was afforded a VA medical 
examination  At that time, the veteran reported that he had 
type II diabetes mellitus though he denied any known 
secondary manifestations including nephropathy, neuropathy, 
and retinopathy.  The examiner did not indicate that the 
veteran required insulin.  

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by the assigned 
rating.  The evaluation assigned for a service-connected 
disability is established by comparing the manifestations 
indicated in the recent medical findings with the criteria in 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7913 governs ratings for diabetes mellitus.  
Under that code, a 10 percent rating is warranted where the 
veteran's diabetes mellitus is manageable by restricted diet 
only.  A 20 percent rating is warranted where the veteran 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is not 
warranted unless the veteran requires insulin, restricted 
diet, and regulation of activities.  A rating of 60 percent 
is assigned where the veteran requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Finally, a 100 percent 
rating is assigned where the veteran requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

In this case, the evidence indicates that the veteran takes 
Glucotrol to control his diabetes mellitus.  There is no 
evidence to indicate that the veteran takes insulin to 
control his diabetes mellitus.  He has been diagnosed as 
having "non-insulin dependent diabetes mellitus."  As such, 
the veteran is not entitled to a rating higher than 20 
percent.  A 40 percent rating is not warranted in this case 
because the veteran does not take insulin.  

Accordingly, the Board concludes that a 20 percent rating for 
the veteran's service-connected diabetes mellitus, but not 
more is warranted in this case.  The schedular criteria for a 
rating in excess of 20 percent for service-connected diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.119, Part 4, Diagnostic Code 7913 
(1998).  

The preponderance of the evidence is against the claim for an 
increased rating for the veteran's service-connected diabetes 
mellitus.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for an increased rating for service-connected 
diabetes mellitus, currently rated at 20 percent disabling, 
is denied.




REMAND

During the pendency of the veteran's appeal, the portion of 
the VA's Schedule for Rating Disabilities that addresses the 
cardiovascular system was amended.  The effective date of the 
changes was January 12, 1998.  The changes in the VA's 
regulations affects the veteran's claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  

In an August 1997 rating decision, service connection was 
granted for heart disability, rated as 30 percent disabling 
effective from June 7, 1996, the date of the veteran's claim 
for service connection.  The Board notes that in a May 1998 
rating decision, the RO increased the rating from 30 percent 
to 60 percent, effective January 12, 1998.  Thus, the 
veteran's service-connected heart disability was rated as 30 
percent disabling effective from June 7, 1996, and rated as 
60 percent disabling effective from January 12, 1998.  
However, the record shows that the RO, from January 12, 1998, 
only considered the new rating criteria.  Under the 
circumstances as outlined above, the veteran's claim 
(effective January 12, 1998) must also be reviewed by the RO 
in light of the regulatory changes dealing with the pertinent 
rating criteria as well as under the old regulations.  

In light of the new regulations governing cardiovascular 
system ratings, the veteran should be afforded a VA 
examination to determine the current nature, extent and 
manifestations of the veteran's coronary artery disease based 
upon the old and the new rating criteria for the 
cardiovascular system.  38 C.F.R. § 4.104, Diagnostic Codes 
7005 and 7006.  The examiner should be provided with the 
entire claims file to include any recent treatment records 
not already associated with the claims file, as well as the 
regulations to include both the old and new rating criteria 
for the cardiovascular system prior to the examination.

The Board notes that the Court recently rendered a decision 
in Fenderson v. West, 12 Vet. App 119 (1999).  The Board 
notes that, according to Fenderson, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  In this case, as noted, the RO granted a 
30 percent rating effective June 7, 1996 to January 11, 1998.  
Thereafter, the RO granted a 60 percent rating effective from 
January 12, 1998.  As such, the RO apparently found that 
staged ratings were warranted.  As such, when the RO 
reconsiders the veteran's claim, the actual issue in 
appellate status is "the veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection for coronary artery disease secondary to service-
connected diabetes mellitus."  Likewise, the supplemental 
statement of the case should include consideration of whether 
staged ratings are warranted.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.The RO should obtain and associate with 
the claims file any VA and/or uniformed 
services treatment records not already 
associated with the claims file.  

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current nature, extent, and 
manifestations of the veteran's coronary 
artery disease.  All indicated x-rays and 
laboratory tests should be completed.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  In 
addition, the examiner should be provided 
with both the old and the new criteria 
for Diagnostic Codes 7005 and 7006.  The 
examiner should first report his/her 
findings in relationship to the old 
criteria and separately in relationship 
to the new criteria.  The examiner should 
specifically note that he/she has been 
provided the claims folder and the old 
and new criteria of Diagnostic Codes 7005 
and 7006.

3.  The RO should then readjudicate the 
veteran's claim for dissatisfaction with 
the initial rating assigned following a 
grant of service connection for coronary 
artery disease as secondary to diabetes 
mellitus.  The old and new rating 
criteria should be considered and the 
veteran should be rated with 
consideration given to the effective date 
of this change in regulation and Karnas.  
In addition, the directives of Fenderson 
should be applied.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and 


argument while the case is in remand status.  No inference 
should be drawn regarding the final disposition of the 
claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

